Pages where confidential treatment has been requested are stamped “Confidential
Treatment Requested and the Redacted Material has been separately filed with the
Commission,” and places where information has been redacted have been marked
with (***).

Exhibit 10.25AR

 

FORTY-EIGHTH AMENDMENT

TO

RESTATED AND AMENDED

CSG MASTER SUBSCRIBER MANAGEMENT SYSTEM AGREEMENT

BETWEEN

CSG SYSTEMS, INC.

AND

CHARTER COMMUNICATIONS HOLDING COMPANY LLC

 

 

This Forty-eighth Amendment (this “Amendment”) is made by and between CSG
Systems, Inc., a Delaware corporation (“CSG”) and Charter Communications Holding
Company, LLC, a Delaware limited liability company (“Customer”).  CSG and
Customer entered into a certain Restated and Amended CSG Master Subscriber
Management System Agreement dated effective as of February 9, 2009, as amended
(collectively the “Agreement”),  and now desire to further amend the Agreement
in accordance with the terms and conditions set forth in this Amendment.  If the
terms and conditions set forth in this Amendment shall be in conflict with the
Agreement, the terms and conditions of this Amendment shall control.  Any terms
in initial capital letters or all capital letters used as a defined term but not
defined in this Amendment shall have the meaning set forth in the
Agreement.  Upon execution of this Amendment by the parties, any subsequent
reference to the Agreement between the parties shall mean the Agreement as
amended by this Amendment.  Except as amended by this Amendment, the terms and
conditions set forth in the Agreement shall continue in full force and effect
according to their terms.

 

Whereas, pursuant to the Agreement, CSG is designing, developing and
implementing a Front Counter Receipt Printing Application (the "Application")
for Customer's use, more particularly described in Sections 3 and 4 of the
Forty-second Amendment (CSG document no. 2503374) to the Agreement; and

 

Whereas, the parties have entered into good faith negotiations and discovery
related to hosting services for the database storage and support of the
Application; and

 

Whereas, as a result of the discussions described herein, the parties agree to
amend the Agreement as provided herein.

 

Now, therefore, CSG and Customer agree to the following upon execution of this
Amendment:

 

1.  Customer desires and CSG agrees to provide hosting services (the "Hosting
Services") for the Application in Customer's production environment.  Upon
completion of the implementation described in the Front Counter Receipt Printing
Application SOW, effective as of September 17, 2013 (CSG document no. 2503415),
as amended by that certain Change Order No. 1 (identified below), the
Application will be a fully hosted web application.

 

2.  As a result, following implementation of the Hosting Services, Schedule F,
"Fees," "CSG Services," will be amended to add a new subsection (c) to
Subsection IX, "Custom Implementation Services", Subsection 2, “Front Counter
Receipt Printing Application” to include the following fees for the Hosting
Services:

 

CSG SERVICES

IX. Custom Implementation Services

Description of Item/Unit of Measure

Frequency

Fee

c)  Hosting Services (Note 4)(Note 5)

 

 

i) Hardware, Software, Data Center and Storage Fees (Note 3)

*******

$********

ii) Hardware and Software Support Fees (Note 3)

*******

$********

Note 4: Hosting Services shall commence upon implementation into Customer's
production environment pursuant to that certain Change Order No. 1 to the Front
Counter Receipt Printing Application SOW to be executed by the parties (CSG
document no. 2505493).

 

#2310665Page 1 of 210-11-2011

CONFIDENTIAL AND PROPRIETARY INFORMATION - FOR USE BY AUTHORIZED EMPLOYEES OF
THE PARTIES HERETO ONLY AND IS NOT FOR GENERAL DISTRIBUTION WITHIN OR OUTSIDE
THEIR RESPECTIVE COMPANIES

 

 

--------------------------------------------------------------------------------

***

Confidential Treatment Requested and the Redacted Material has been separately
filed with the Commission.

 

Note 5:  For clarification purposes, Customer must use the Front Counter Receipt
Printing Application in its environment in order for CSG to provide the Hosting
Services in Subsection 2. c) above. Further, CSG and Customer agree upon
termination or expiration of the Agreement, Customer shall cease its use of the
Front Counter Receipt Printing Application provided in this Agreement.

 

THIS AMENDMENT is executed on the day and year of the last signature below (the
“Effective Date”).

 

CHARTER COMMUNICATIONS HOLDING COMPANY, LLC (“CUSTOMER”)

 

By: Charter Communications, Inc., its Manager

CSG SYSTEMS, INC. (“CSG”)

 

 

By: /s/ Michael Ciszek

 

 

By:  /s/ Joseph T. Ruble

 

Title:  VP, Billing

 

Title: EVP, CAO & General Counsel

 

Name:  Michael Ciszek

 

Name:  Joseph T. Ruble

 

Date:  4/17/14

 

Date:  17 April 2014

 

 